DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

	           An examiner’s amendment to the record appear below. Should the change and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for examiner’s amendment was given in a telephone interview with Glen B. Choi, Reg. No. 43,546 on March 8, 2021 to put the case in condition for allowance. 
The Claims are amended, as presented below, to adopt the changes provided by Applicant’s representative on March 8, 2021. 

IN THE CLAIMS:


The listings of claims below will replace all prior versions, and listings, of claims in the application as follows:


1.	(Currently Amended) An apparatus comprising:
a memory device;
a graphics processing unit (GPU) including a plurality of execution units; [[and]]
a thread scheduler to dispatch at least one thread for execution by at least a portion of the execution units of the GPU; and
a mapping table to identify one or more particular execution units of the GPU that are limited to execute commands from one or more particular sources, wherein to dispatch at least one thread for execution by at least a portion of the execution units of the GPU, the thread scheduler is to:
in response to receipt of a first command from a first source[[,]]: 
access the mapping table to identify one or more particular execution units of the GPU to execute one or more threads associated with a command from the first source and
allocate the identified one or more particular execution units of the GPU to execute one or more threads associated with the first command and
in response to receipt of a first command from a second source while a thread associated with the first command is executing and after allocation of the execution units of the GPU to execute the one or more threads associated with the first command, allocate a first portion of the execution units to perform the one or more threads associated with the first command and allocate a second portion of the execution units to perform the one or more threads associated with the first command from the second source, wherein:
and
the first portion of the execution units are limited to the identified one or more particular execution units of the GPU to execute the one or more threads associated with the first command.

2.	(Currently Amended) The apparatus of claim 1, wherein in response to receipt of a first command from a second source while a thread associated with the first command is executing on the second portion of the execution units, the thread scheduler is to:
		permit the one or more threads associated with the first command executing on the second portion of the execution units to complete and
		allocate one or more threads associated with the first command from the second source for performance on the second portion of the execution units.

3.	(Currently Amended) The apparatus of claim 2, wherein the thread scheduler is to:
	flush data from a write data buffer of the second portion of the execution units from execution of the one or more threads associated with the first command to a cache and
	invalidate state and constant caches associated with the second portion of the execution units that completed execution of the one or more threads associated with the first command.

4.	(Currently Amended) The apparatus of claim 1, wherein the thread scheduler is to:
	in response to detection of completion of one or more threads associated with the first command from the second source using the second portion of the execution the one or more unexecuted threads associated with the first command.

5.	(Currently Amended) The apparatus of claim 1, wherein the thread scheduler is to:
	in response to detection of completion of the one or more threads associated with the first command using the first portion of the execution units and one or more unexecuted threads associated with the first command from the second source, allocate the first portion of the execution units to perform the one or more unexecuted threads associated with the first command from the second source.

6.	(Currently Amended) The apparatus of claim 1, wherein the thread scheduler is to:
	in response to detection of completion of the one or more threads associated with the first command using the first portion of the execution units and detection of completion of the one or more threads associated with the first command from the second source using the second portion, identify the first and second portions as inactive.

7.	(Original) The apparatus of claim 1, wherein the thread scheduler is to:
	in response to receipt of one or more threads associated with a third command from a third source, allocate a portion of the execution units to perform one or more threads associated with the third command.

8.	(Cancelled) 



10.	(Original) The apparatus of claim 1, wherein the one or more threads associated with the first command are associated with a compute context or a render context.

11.	(Currently Amended) A method comprising:
	receiving a first command from a first source for execution using a graphics processing unit, the graphics processing unit comprising one or more execution units;
	accessing a mapping table to identify one or more particular execution units of the graphics processing unit to execute one or more threads associated with any command from the first source;
	
	receiving a first command from a second source for execution using the graphics processing unit;
	
	accessing the mapping table to identify one or more particular execution units of the graphics processing unit to execute one or more threads associated with any command from the second source;
based on the identified one or more particular execution units of the graphics processing unit to execute one or more threads associated with any command from the first source;
	
	allocating [[the]] a second portion of the graphics processing unit for execution of one or more threads associated with the first command from the second source based on the identified one or more particular execution units of the graphics processing unit to execute one or more threads associated with any command from the second source
	
	
12.	(Previously Presented) The method of claim 11, comprising:
	after allocating a first portion of the graphics processing unit for execution of one or more threads associated with the first command from the first source:
	receiving a second command from the first source for execution using the graphics processing unit and
	allocating the first portion of the graphics processing unit for execution of one or more threads associated with the second command from the first source for execution using the first portion of the graphics processing unit.

13.	(Previously Presented) The method of claim 11, comprising:

	based on completion of one or more threads associated with the first command from the second source and at least one available command from the first source, allocating the second portion for execution of at least one thread associated with a command from the first source.

14.	(Currently Amended) The method of claim 11, comprising:
	flushing data in a write data buffer associated with the first portion based on execution of one or more threads associated with the first command from the first source to a cache and
	invalidating state and constant caches associated with the first portion.

15.	(Currently Amended) The method of claim 11, comprising:
	after allocating [[a]] the first portion of the graphics processing unit for execution of one or more threads associated with the first command from the first source and after allocating the second portion of the graphics processing unit for execution of one or more threads based on the first command from the second source:
	receiving a first command from a third source for execution using the graphics processing unit;
the first command from the first source, wherein the third portion includes a part of the first portion and a part of the second portion; and
	allocating the third portion of the graphics processing unit for execution of one or more threads associated with the first command from the third source.

16.	(Cancelled) 

17.	(Currently Amended) The method of claim 11, wherein [[a]] the first command from the first source is associated with a compute context and the compute context comprises data, variables, conditions, kernels, commands, source and destination memory locations, and other information or commands used to perform operations on data.

18.	(Currently Amended) The method of claim 11, wherein the graphics processing unit comprises one or more execution units, the first portion comprises one or more execution units, and the second portion comprises one or more execution units.

19.	(Currently Amended) A system comprising:
at least one memory;
a command dispatch engine; [[and]]
at least one graphics processing unit (GPU) communicatively coupled to the at least one memory and to the command dispatch engine and the at least one GPU comprising execution units; and
a mapping table to identify one or more particular execution units of the at least one GPU that are limited to execute commands from one or more particular sources, wherein:
	
the command dispatch engine is to:
receive a request to perform at least one command from a first source;
access the mapping table to identify one or more particular execution units of the at least one GPU to execute at least one thread associated with the at least one command from the first source;
receive a request to perform at least one command from a second source;
access the mapping table to identify one or more particular execution units of the at least one GPU to execute at least one thread associated with the at least one command from the second source;
allocate a first portion of the at least one GPU the at least one command from the first source based on the one or more particular execution units of the at least one GPU identified to execute at least one thread associated with the at least one command from the first source; and
allocate a second portion of the at least one GPU the at least one command from the second source based on the one or more particular execution units of the at least one GPU identified to execute at least one thread associated with the at least one command from the second source




20.	(Cancelled) 

21.	(Currently Amended) The system of claim 19, wherein the command dispatch engine is to:
	after the allocate a first portion of the at least one GPU the at least one command from the first source and after the allocate a second portion of the at least one GPU the at least one command from the second source:
the at least one thread associated with the at least one command the at least one command from the second source, allocate the first portion of the at least one GPU for performance of the at least one available thread based on the at least one command from the second source.

22.	(Currently Amended) The system of claim 21, wherein the command dispatch engine is to:
	flush data of a write data buffer associated with the first portion based on execution of the at least one thread based on the at least one command from the first source to a cache and
	invalidate state and constant caches associated with the first portion.

23.	(Original) The system of claim 19, comprising one or more of a network interface, a display, a central processing unit, or a battery.

24.	(Cancelled) 

25.	(New) The apparatus of claim 1, wherein 
the first command from the first source is associated with a compute context and the compute context comprises data, variables, conditions, kernels, commands, source and destination memory locations, and other information or commands used to perform operations on data and
the first command from the second source is associated with a compute context and the compute context comprises data, variables, conditions, kernels, commands, source and destination memory locations, and other information or commands used to perform operations on data.

26.	(New) The system of claim 19, wherein
the first command from the first source is associated with a compute context and the compute context comprises data, variables, conditions, kernels, commands, source and destination memory locations, and other information or commands used to perform operations on data and
the first command from the second source is associated with a compute context and the compute context comprises data, variables, conditions, kernels, commands, source and destination memory locations, and other information or commands used to perform operations on data.



























--End--












Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
As applicant pointed out under Remark section, pages 12-14, Gandhi et al. (US 2017/0256018 A1), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of a mapping table to identify one or more particular execution units of the GPU that are limited to execute commands from one or more particular sources, wherein to dispatch at least one thread for execution by at least a portion of the execution units of the GPU, the thread scheduler is to: in response to receipt of a first command from a first source: access the mapping table to identify one or more particular execution units of the GPU to execute one or more threads associated with a command from the first source and allocate the identified one or more particular execution units of the GPU to execute one or more threads associated with the first command and in response to receipt of a first command from a second source while a thread associated with the first command is executing and after allocation of the execution units of the GPU to execute the one or more threads associated with the first command, allocate a first portion of the execution units to perform the one or more threads associated with the first command and allocate a second portion of the execution units to perform the one or more threads associated with the first command from the second source, wherein: one or more particular execution units of the GPU are limited to execute commands from one or more particular sources and the first portion of the execution units are limited to the identified one or more particular execution units of the GPU to execute the one or more threads associated with the first command, as recited in such manners in each of independent claims 1, 11 and 19. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/ISAAC T TECKLU/Primary Examiner, Art Unit 2193